Citation Nr: 1734739	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chronic left-sided submandibular adenitis, claimed as left lymph node swelling.

2.  Entitlement to service connection for an acquired psychiatric condition, to include mental anguish, stress, and anxiety.


REPRESENTATION

Appellant represented by:	Natalie Khawan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to November 2003 and from November 2007 to August 2008, with additional periods of service in the U.S. Navy Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted service connection for chronic left-sided submandibular adenitis, evaluated as noncompensable, and denied service connection for a psychological condition, left arm numbness, and a neurological condition described as numbness in the face/mouth with excessive saliva.  The Veteran filed a timely notice of disagreement (NOD) in September 2010.

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran, through her representative, requested to withdraw her claims for left arm numbness and a neurological condition described as numbness in the face/mouth with excessive saliva.  

In January 2016, the Board remanded the claims for an initial compensable rating for chronic left-sided submandibular adenitis and service connection for a psychological condition for further development of the record, including obtaining a VA examination and medical opinion.  

In addition, the Board found that the criteria for withdrawal of the Veteran's claims for service connection for a neurological condition and left arm numbness had been met and dismissed the issues in accordance with the Veteran's wishes.  The Board notes that the issue of a neurologic condition was erroneously included on the March 2016 supplemental statement of the case (SSOC) and the Veteran's representative has presented arguments for the issue in July 2017 correspondence.  However, as the Veteran has withdrawn the issue for a neurologic condition, the Board does not have jurisdiction over it and it will not be addressed herein.  38 C.F.R. § 20.204 (2016).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay, but finds that a remand is necessary in order to afford the Veteran every possible consideration and to ensure substantial compliance with the Board's prior remand directives. 

The Veteran contends that a compensable rating is warranted for her service-connected chronic left-sided submandibular adenitis.  The Veteran underwent surgery for her condition in October 2010.  Prior to the surgery, the medical evidence of record reflects that the Veteran reported increased saliva and swelling of her left submandibular gland which caused her pain and tenderness, particularly when eating.  It was also noted that she had mild asymmetric prominence of the left tongue base. See June 2008 service treatment records; see also November 2007, August 2010, and October 2010 VA treatment records. 

It is unclear from the medical evidence whether the Veteran's chronic left-sided submandibular adenitis interfered with her ability to chew, and if so, to what degree.  Therefore, the Board finds that a remand is necessary, in order to obtain an examination and retroactive opinion as to whether the Veteran's service-connected disability impaired her function of mastication.  

With regards to the Veteran's acquired psychiatric condition, there has not been substantial compliance with the Board's January 2016 remand directives. 

The Board asked a VA examiner to provide an opinion as to whether it was at least as likely as not that the Veteran's acquired psychiatric condition began during active service or was related to any incident of service.  If the examiner determined that the Veteran's acquired psychiatric condition was not caused by or related to service, the examiner was asked to determine whether it was at least as likely as not that the acquired psychiatric condition was proximately due to or the result of her service-connected residuals of a hysterectomy.  If the examiner determined that the Veteran's acquired psychiatric condition was not caused by or related to service, the examiner was asked to determine whether it was at least as likely as not that the acquired psychiatric condition was aggravated beyond its natural progression by the Veteran's service-connected residuals of a hysterectomy.  

The Veteran was afforded a VA examination in March 2016.  The Board finds the examiner's opinion inadequate.  Although the examiner opined that the Veteran's acquired psychiatric disorder was less likely than not caused by or a result of her service-connected hysterectomy, the examiner did not opine as to whether the Veteran's acquired psychiatric condition was aggravated beyond its natural progression by the Veteran's service-connected residuals of a hysterectomy.  

Therefore, in light of the inadequacy noted above, the Board remands the case, so that an addendum opinion can be obtained. 


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the severity of the Veteran's service-connected chronic left-sided submandibular adenitis.  The examiner must conduct any testing deemed necessary.  The examiner must utilize the appropriate Disability Benefits Questionnaire, if warranted.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner is asked to provide an opinion as to whether the Veteran's service-connected chronic left-sided submandibular adenitis currently impairs her function of mastication, to include pain during flare-ups, and if so, the severity of the limitation.  

The examiner is also asked to provide an opinion as to whether, prior to the Veteran's October 2010 surgery, the condition impaired her function of mastication, to include pain during flare-ups, and if so, the severity of the limitation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Return the Veteran's claims file to the March 2016 VA examiner for an addendum opinion as to whether the Veteran's acquired psychiatric condition was aggravated beyond its natural progression by her service-connected residuals of a hysterectomy.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's acquired psychiatric condition.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric condition is aggravated (i.e., worsened) by her service-connected residuals of a hysterectomy.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




